DETAILED ACTION
This office action is in response to communication filed on November 12, 2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2020 has been entered.
 
Response to Amendment
Amendments filed on October 19, 2020 have been entered.
Claims 1 and 7-8 have been amended.
Claims 1-8 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 6-20), filed on 10/19/2020, with respect to the rejection of claims 1-8 under 35 U.S.C. 101 have been fully considered. In view of the amendments and the presented arguments, the rejection has been withdrawn. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claim 7 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., adjusting time axis scale of data for printing on a printing device capable of producing long printed matter), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Likewise, claim 8 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., adjusting time axis scale of data for printing on a printing device capable of producing long printed matter), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-6, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claim.

Applicant’s arguments, see Remarks (p. 21-23), filed on 10/19/2020, with respect to the rejection of claims 1-8 under 35 U.S.C. 103 have been fully considered. In view of the amendments and the presented arguments, the rejection has been withdrawn 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim language “wherein the automatic setting of the scale in the time axis direction by the setting unit obviates a particular operation by a user, and wherein the setting unit sets the scale in the time axis direction for sections of the period of time resulting from a division of the period of time in which the observation data has been acquired” should read “wherein the setting unit automatically sets the scale in the time axis direction to obviate a particular operation by a user, and wherein the setting unit automatically sets the scale in the time axis direction for sections of the period of time resulting from a division of the period of time in which the observation data has been acquired”.
Appropriate correction is required.

Claim 2 is objected to because of the following informalities:
when the setting unit automatically sets the scale in the time axis direction based on the value of the amplitude of the observation data, the setting unit automatically sets the scale in the time axis direction .
Appropriate correction is required.

Claim 3 is objected to because of the following informalities:
Claim language should read “The observation device according to claim 1, wherein when the setting unit automatically sets the scale in the time axis direction based on the value of the frequency of the observation data, the setting unit automatically sets the scale in the time axis direction .
Appropriate correction is required.

Claim 4 is objected to because of the following informalities:
Claim language should read “The observation device according to claim 1, wherein the setting unit determines the sections of the period of time automatically sets the scale in the time axis direction for each of the sections of the period of time .
Appropriate correction is required.

Claim 5 is objected to because of the following informalities:
when the size of the scale in the time axis direction differs between the sections of the period of time resulting from the division of the period of time in which the observation data has been acquired, the print data generation unit generates the print data having a print attribute being different depending on the size of the scale in the time axis direction for each of the sections of the period of time”.
Appropriate correction is required.

Claim 6 is objected to because of the following informalities:
Claim language should read “The observation device according to claim 1, wherein the setting unit automatically sets the scale in the time axis direction so as to enlarge the time scale in response to respective maximums of the value of the amplitude and the value of the frequency of the observation data, or a maximum of the value of the amplitude or the value of the frequency of the observation data”.
Appropriate correction is required.

Claim 7 is objected to because of the following informalities:
Claim language “a step of automatically setting a scale in a time axis direction in drawing a graph having a time axis covering a period of time from start to finish of one machining, to eliminate a density of waveform indicated by a value of an amplitude and/or frequency of the acquired observation data” should read “a step of automatically setting a scale in a time axis direction in drawing a graph having a time axis covering a 
Claim language “a step of outputting the generated print data to a printing device capable of producing a long printed matter, in which the time axis is printed in a feed direction of a roll of paper” should read “a step of outputting the 
Claim language “wherein the step of automatically setting sets the scale in the time axis direction for sections of the period of time resulting from a division of the period of time in which the observation data has been acquired” should read “wherein the step of automatically setting automatically sets the scale for sections of the period of time resulting from a division of the period of time in which the observation data has been .
Appropriate correction is required.

Claim 8 is objected to because of the following informalities:
Claim language “automatically setting a scale in a time axis direction in drawing a graph having a time axis covering a period of time from start to finish of one machining, to eliminate a density of waveform indicated by a value of an amplitude and/or frequency of the observation data acquired” should read “automatically setting a scale in a time axis direction in drawing a graph having a time axis covering a period of time from start to finish of one machining, to eliminate a density of waveform indicated by a value of an amplitude and/or frequency of the observation data
Claim language “generating print data including the observation data represented on the scale that is set in the time axis direction” should read “generating print data including the observation data represented on the scale 
Claim language “outputting the print data generated to a printing device capable of producing a long printed matter, in which the time axis is printed in a feed direction of a roll of paper” should read “a step of outputting the print data
Claim language “wherein the automatically setting the scale in the time axis direction obviates a particular operation by a user” should read “wherein 
Claim language “wherein the automatically setting sets the scale in the time axis direction for sections of the period of time resulting from a division of the period of time in which the observation data has been acquired” should read “wherein automatically sets the scale for sections of the period of time resulting from a division of the period of time in which the observation data has been .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a setting unit that automatically sets a scale in a time axis direction in drawing a graph having a time axis covering a period of time from start to finish of one machining, to eliminate a density of waveform indicated by a value of an amplitude and/or frequency of the observation data acquired by the data acquisition unit” which is not described in the original specification. Similar language is recited in independent claims 7-8.
The original specification describes that the setting unit calculates an enlargement ratio in response to an amplitude and/or frequency (see patent application publication at [0009]-[0010], [0013], [0035], [0044]), which results in enlarging (not eliminating) a dense section in the data (see patent application publication at [0048], [0058], [0061]).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a setting unit that automatically sets a scale in a time axis direction in drawing a graph having a time axis covering a period of time from start to finish of one machining, to eliminate a density of waveform indicated by a value of an amplitude and/or frequency of the observation data acquired by the data acquisition unit” which is unclear as to whether the scale is set by a value of an amplitude and/or frequency of the observation data, or the density of the waveform is indicated by a value of an amplitude and/or frequency of the observation data. Similar language is recited in independent claims 7-8, with none of the dependent claims clarifying the recited subject matter.
The original specification describes that the setting unit calculates an enlargement ratio based on an amplitude and/or frequency of the observation data (see patent application publication at [0009]-[0010], [0013], [0035], [0044]), which results in enlarging (not eliminating) a dense section in the data (see patent application publication at [0048], [0058], [0061]). Therefore, for examination purposes, claim language is interpreted as “a setting unit that automatically sets a scale in a time axis direction in drawing a graph having a time axis covering a period of time from start to finish of one machiningbased on a value of an amplitude and/or frequency of the observation data acquired by the data acquisition unit to enlarge a dense section in the observation data”.

Subject Matter Not Rejected Over the Prior Art
Claims 1-8 are distinguished from the prior art of record for the following reasons:
Regarding claim 1. (Currently Amended) 
Buck (US 8269774 B2) discloses:
An observation device (Fig. 4, item 400 – “client terminal”, col. 5, line 65 – col. 6, line 6: a computer device operates as a client device) comprising:
a data acquisition unit (Fig. 4, item 402 – “Integrated Chart Application”) that acquires observation data together with temporal information (col. 6, lines 17-24, 56-65: time series market data is acquired by the integrated chart application from a host exchange), the observation data being waveform data (Fig. 5, item 502: time series market data is waveform data); 
a setting unit (Fig. 4, item 402 – “Integrated Chart Application”) that automatically sets a scale in a time axis direction in drawing a graph having a time axis covering a period of time, to eliminate a density of waveform indicated by a value of an amplitude and/or frequency of the observation data acquired by the data acquisition unit (Fig. 5; col. 6, lines 20-24; col. 7, lines 24-28; col. 8, lines 11-20: the integrated chart application sets a time scale based on metrics including volume, range and how fast the plotted value has moved within the period of time, which implies the use of the amplitude or frequency of the data, in order to provide the user with enough details (i.e., enlarge dense regions of data) about the data during the corresponding time period); 
a print data generation unit (Fig. 4, item 402 – “Integrated Chart Application”) that generates print data including the observation data represented on the scale in the integrated chart application rearranges the data using the time scales for each region of the data for displaying purposes); and 
an output unit (Fig. 3, item 302; Fig. 4, item 410 – “Display Devices”) that outputs the print data generated by the print data generation unit (col. 6, lines 20-24: the rearranged data is output to a display device), 
wherein the automatic setting of the scale in the time axis direction by the setting unit obviates a particular operation by a user (col. 8, lines 11-20: the integrated chart application automatically controls the size and scale of each region, without the user performing these operations), and
wherein the setting unit sets the scale in the time axis direction for sections of the period of time resulting from a division of the period of time in which the observation data has been acquired (Fig. 5; col. 6, lines 20-24; col. 7, lines 24-28; col. 8, lines 11-20: the integrated chart application sets a time scale for each region of the data based on metrics including volume, range and how fast the plotted value has moved within the period of time in order to provide the user with enough details about the data during the corresponding time period).  

Goggin (US 7292245 B2) teaches:
the output unit that outputs the print data to a printing device capable of producing a long printed matter, in which the time axis is printed in a feed direction of a roll of paper (Figs. 8 and 9; col. 4, lines 25-32; col. 5, lines 53-54: a device includes a display medium for displaying time series data in a graph for viewing by user, the display medium being a printer).

Buck (US 8269774 B2) also teaches:
“As mentioned in earlier paragraphs, the examples shown below will be described in reference to time series of market data received from electronic exchanges or, more specifically, traded price data associated with a tradeable object. However, it should be understood that the invention could be applied to any data series, not just those where time is the primary dimension, or where data is market related data. In general, the integrated charts could be used to display any variables that have domains extending over several orders of magnitude” (col. 6, lines 56-65: the invention can be applied to any time series data); and
“Typically, a timeframe used for forming a price chart depends on the level of data compression, and determines the level of detail of the displayed data. The timeframe of a price chart may be any timeframe, including, for example, intra-day, daily, weekly, monthly, quarterly, or annual. An intra-day chart may display open, close, high, and low prices for an identified interval, such as one or more minutes, or seconds during a trading day. Then, the daily chart may display a single set of price data for each day of trading depicted in the chart. The weekly chart is made up of daily data that has been compressed to show each week as a single point, and so forth” (col. 2, lines 22-32: timeframe for a chart may be any timeframe, including intra-day, which may display open and close prices for an identified interval).


“the observation data being waveform data including at least one of an internal behavior signal about a numerical controller for controlling a machine tool or an industrial machine, and feed axis control data and spindle control data detected from a motor of the machine tool or the industrial machine; and
a setting unit that automatically sets a scale in a time axis direction in drawing a graph having a time axis covering a period of time from start to finish of one machining,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 2-6. 
They are also distinguished from the prior art of record due to their dependency.

Regarding claim 7. (Currently Amended) 
Buck (US 8269774 B2) discloses:
An observation method (Fig. 6, col. 4, lines 14-16) implemented using a computer (Fig. 4, item 400 – “client terminal”, col. 5, line 65 – col. 6, line 6: a computer device operates as a client device), the method comprising the following steps performed by the computer: 
a step of acquiring observation data together with temporal information (Fig. 4, item 402 – “Integrated Chart Application”; col. 6, lines 17-24, 56-65: time series market data is acquired by the integrated chart application from a host exchange), the time series market data is waveform data);
a step of automatically setting a scale in a time axis direction in drawing a graph having a time axis covering a period of time, to eliminate a density waveform indicated by a value of an amplitude and/or frequency of  the acquired observation data (Fig. 4, item 402 – “Integrated Chart Application”; Fig. 5; col. 6, lines 20-24; col. 7, lines 24-28; col. 8, lines 11-20: integrated chart application sets a time scale based on metrics including volume, range and how fast the plotted value has moved within the period of time, which implies the use of the amplitude or frequency of the data, in order to provide the user with enough details (i.e., enlarge dense regions of data) about the data during the corresponding time period); 
a step of generating print data representing the observation data on the scale in the time axis direction (Fig. 4, item 402 – “Integrated Chart Application”; Fig. 5; col. 6, lines 20-24; col. 7, lines 24-28; col. 8, lines 11-20: integrated chart application rearranges the data using the time scales for each region of the data for displaying purposes); and 
a step of outputting the generated print data (Fig. 3, item 302; Fig. 4, item 410 – “Display Devices”; col. 6, lines 20-24: the rearranged data is output to a display device), 
wherein the step of automatically setting the scale in the time axis direction obviates a particular operation by a user (col. 8, lines 11-20: the integrated chart application automatically controls the size and scale of each region, without the user performing these operations), and
wherein the step of automatically setting sets the scale in the time axis direction for sections of the period of time resulting from a division of the period of time in which integrated chart application sets a time scale for each region of the data based on metrics including volume, range and how fast the plotted value has moved within the period of time in order to provide the user with enough details about the data during the corresponding time period).  

Goggin (US 7292245 B2) teaches:
a step of outputting the generated print data to a printing device capable of producing a long printed matter, in which the time axis is printed in a feed direction of a roll of paper (Figs. 8 and 9; col. 4, lines 25-32; col. 5, lines 53-54: a device includes a display medium for displaying time series data in a graph for viewing by user, the display medium being a printer).

Buck (US 8269774 B2) also teaches:
“As mentioned in earlier paragraphs, the examples shown below will be described in reference to time series of market data received from electronic exchanges or, more specifically, traded price data associated with a tradeable object. However, it should be understood that the invention could be applied to any data series, not just those where time is the primary dimension, or where data is market related data. In general, the integrated charts could be used to display any variables that have domains extending over several orders of magnitude” (col. 6, lines 56-65: the invention can be applied to any time series data); and
timeframe for a chart may be any timeframe, including intra-day, which may display open and close prices for an identified interval).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“the observation data being waveform data including at least one of an internal behavior signal about a numerical controller for controlling a machine tool or an industrial machine, and feed axis control data and spindle control data detected from a motor of the machine tool or the industrial machine; and
a step of automatically setting a scale in a time axis direction in drawing a graph having a time axis covering a period of time from start to finish of one machining,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 8. (Currently Amended) 

A non-transitory computer-readable storage medium storing an observation program (col. 4, lines 57-61) that causes a processor (Fig. 4, item 400 – “client terminal”, col. 5, line 65 – col. 6, line 6: a computer device, having a processor, operates as a client device) to execute: 
acquiring observation data together with temporal information (col. 6, lines 17-24, 56-65: time series market data is acquired by the integrated chart application (Fig. 4, item 402) from a host exchange), the observation data being waveform data (Fig. 5, item 502: time series market data is waveform data); 
automatically setting a scale in a time axis direction in drawing a graph having a time axis covering a period of time, to eliminate a density of waveform indicated by a value of an amplitude and/or frequency of the observation data acquired (Fig. 5; col. 6, lines 20-24; col. 7, lines 24-28; col. 8, lines 11-20: integrated chart application sets a time scale based on metrics including volume, range and how fast the plotted value has moved within the period of time, which implies the use of the amplitude or frequency of the data, in order to provide the user with enough details (i.e., enlarge dense regions of data) about the data during the corresponding time period); 
generating print data including the observation data represented on the scale that is set in the time axis direction (Fig. 5; col. 6, lines 20-24; col. 7, lines 24-28; col. 8, lines 11-20: integrated chart application rearranges the data using the time scales for each region of the data for displaying purposes); and 
outputting the print data generated (col. 6, lines 20-24: the rearranged data is output to a display device (Fig. 3, item 302; Fig. 4, item 410)), 
the integrated chart application automatically controls the size and scale of each region, without the user performing these operations), and
wherein the automatically setting sets the scale in the time axis direction for sections of the period of time resulting from a division of the period of time in which the observation data has been acquired (Fig. 5; col. 6, lines 20-24; col. 7, lines 24-28; col. 8, lines 11-20: integrated chart application sets a time scale for each region of the data based on metrics including volume, range and how fast the plotted value has moved within the period of time in order to provide the user with enough details about the data during the corresponding time period).  

Goggin (US 7292245 B2) teaches:
outputting the print data to a printing device capable of producing a long printed matter, in which the time axis is printed in a feed direction of a roll of paper (Figs. 8 and 9; col. 4, lines 25-32; col. 5, lines 53-54: a device includes a display medium for displaying time series data in a graph for viewing by user, the display medium being a printer).

Buck (US 8269774 B2) also teaches:
“As mentioned in earlier paragraphs, the examples shown below will be described in reference to time series of market data received from electronic exchanges or, more specifically, traded price data associated with a tradeable object. However, it should be the invention can be applied to any time series data); and
“Typically, a timeframe used for forming a price chart depends on the level of data compression, and determines the level of detail of the displayed data. The timeframe of a price chart may be any timeframe, including, for example, intra-day, daily, weekly, monthly, quarterly, or annual. An intra-day chart may display open, close, high, and low prices for an identified interval, such as one or more minutes, or seconds during a trading day. Then, the daily chart may display a single set of price data for each day of trading depicted in the chart. The weekly chart is made up of daily data that has been compressed to show each week as a single point, and so forth” (col. 2, lines 22-32: timeframe for a chart may be any timeframe, including intra-day, which may display open and close prices for an identified interval).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“the observation data being waveform data including at least one of an internal behavior signal about a numerical controller for controlling a machine tool or an industrial machine, and feed axis control data and spindle control data detected from a motor of the machine tool or the industrial machine; and

in combination with all other limitations within the claim, as claimed and defined by the applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/LINA M CORDERO/Primary Examiner, Art Unit 2857